            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUAN RIVERA, JR.,                                 No. 4:19-CV-01880

           Petitioner,                            (Judge Brann)

     v.

KEVIN RANSOM, et al.,

          Respondents.

                                   ORDER

                                 MAY 7, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §
          2254, Doc. 1, is DISMISSED WITH PREJUDICE as untimely;

    2.    A certificate of appealability shall not issue; and

    3.    The Clerk of Court is directed to CLOSE this case.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
